Exhibit 10.3
 
SECURITIES PURCHASE AGREEMENT


THIS AGREEMENT, dated as of April 2, 2013, between Titan Iron Ore Corporation
(the “Company”) and GCA Strategic Investment Fund Limited (the “Purchaser”).


RECITALS:


WHEREAS, the Company desires to sell and issue to Purchaser, and Purchaser
desires to purchase from the Company, up to $235,000.00 aggregate face amount of
Company’s Convertible Bridge Notes due September 20, 2013 (the “ Convertible
Bridge Notes”), with terms and conditions as set forth in the form of
Convertible Bridge Note attached hereto as Exhibit A;
 
WHEREAS, the Convertible Bridge Notes may be convertible into shares of the
Company’s common stock, $0.0001 par value per share (the “Conversion Shares”),
or redeemed in cash.
 
NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


ARTICLE 1.  DEFINITIONS


1.1             Definitions.  The following terms, as used herein, have the
following meanings:


“Additional Shares of Common Stock” has the meaning set forth in Section 11.6.


“Affiliate” means, with respect to any Person (the “ Subject Person”), (i) any
other Person (a “ Controlling Person”) that directly, or indirectly through one
or more intermediaries, Controls the Subject Person or (ii) any other Person
(other than the Subject Person or a Consolidated Subsidiary of the Subject
Person) which is Controlled by or is under common Control with a Controlling
Person.


“Agreement” means this Securities Purchase Agreement, as amended, supplemented
or otherwise modified from time to time in accordance with its terms.


“Asset Sale” has the meaning set forth in Section 8.4.


“Balance Sheet Date” has the meaning set forth in Section 4.7.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Company.


“Benefit Plans” has the meaning set forth in Section 4.9(b).


 
 

--------------------------------------------------------------------------------

 
 
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
close.


“Capital Reorganization” has the meaning set forth in Section 11.5.


“Change in Control” means (i) after the date of this Agreement, any person or
group of persons (within the meaning of Sections 13 and 14 of the Exchange Act
and the rules and regulations of the Commission relating to such sections) other
than Purchaser shall have acquired beneficial ownership (within the meaning of
Rules 13d-3 and 13d-5 promulgated by the Commission pursuant to the Exchange
Act) of 51% or more of the outstanding shares of Common Stock of the Company
without the prior written consent of Purchaser;; (iii) individuals constituting
the Board of Directors of the Company on the date hereof (together with any new
Directors whose election by such Board of Directors or whose nomination for
election by the stockholders of the Company was approved by a vote of at least
50.1% of the Directors still in office who are either Directors as of the date
hereof or whose election or nomination for election was previously so approved),
cease for any reason to constitute at least two-thirds of the Board of Directors
of the Company then in office.


“VWAP” shall mean for any security as of any date, the Volume Weighted Average
Price as reported by Bloomberg, L.P. (“ Bloomberg”) on the principal securities
exchange or trading market where such security is listed or traded or, if the
foregoing does not apply, the Volume Weighted Average Price of such security in
the over-the-counter market on the electronic bulletin board for such security
as reported by Bloomberg, or, if no Volume Weighted Average Price is reported
for such security by Bloomberg, then the average of the bid prices of any market
makers for such securities as reported in the “Pink Sheets” by the National
Quotation Bureau, Inc.  If the closing bid price (defined as the highest bid
price a closing) cannot be calculated for such security on such date on any of
the foregoing bases, the closing bid price of such security on such date shall
be the fair market value as mutually determined by Purchaser and the Company for
which the calculation of the closing bid price requires, and in the absence of
such mutual determination, as determined by the Board of Directors of the
Company in good faith.


“Closing Date” means the date on which all of the conditions set forth in
Sections 6.1 and 6.2 shall have been satisfied and Convertible Bridge Notes in
the aggregate principal amount of $235,000.00 are issued by the Company to
Purchaser.


“Code” means the Internal Revenue Code of 1986, as amended.


“Commission” means the Securities and Exchange Commission or any entity
succeeding to all of its material functions.


“Common Stock” means common stock, no par value per share, of the Company.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
“Company” means Titan Iron Ore Corporation, a Nevada corporation and its
successors.


“Company Corporate Documents” means the certificate of incorporation and bylaws
of the Company.


“Consolidated Net Worth” means at any date the total shareholder’s equity which
would appear on a consolidated balance sheet of the Company prepared as of such
date.


“Consolidated Subsidiary” means at any date with respect to any Person or
Subsidiary or other entity, the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such statements
were prepared as of such date.


“Control” (including, with correlative meanings, the terms “Controlling,”
“Controlled by” and under “common Control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of that Person, whether
through the ownership of voting securities, by contract or otherwise.


“Conversion Date” shall mean the date of delivery (including delivery via
telecopy or email) of a Notice of Conversion for all or a portion of a
Convertible Bridge Note by the holder thereof to the Company as specified in
each Convertible Bridge Note.


“Conversion Price” has the meaning set forth in the Convertible Bridge Notes.


“Conversion Shares” shall mean the shares of Common Stock issuable by the
Company as a result of a Notice of Conversion submitted by the purchaser as set
forth in Section 4 of the Convertible Bridge Notes, Sections 4.4, 7.11 and 10.1
herein.


“Convertible Bridge Notes” means the Company’s Convertible Bridge Notes
substantially in the form set forth as Exhibit A hereto.


“Deadline” has the meaning set forth in Section 10.1.


“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments issued by such Person,
(iii) all obligations of such Person as lessee which (y) are capitalized in
accordance with GAAP or (z) arise pursuant to sale-leaseback transactions,
(iv) all reimbursement obligations of such Person in respect of letters of
credit or other similar instruments, (v) all Debt of others secured by a Lien on
any asset of such Person, whether or not such Debt is otherwise an obligation of
such Person and (vi) all Debt of others Guaranteed by such Person.
 
 
Page 3

--------------------------------------------------------------------------------

 
 
“Default” means any event or condition which constitutes an Event of Default or
which
with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.


“Derivative Securities” has the meaning set forth in Section 8.6.


“Discounted Equity Offerings” has the meaning set forth in Section 8.6.


“Directors” means the individuals then serving on the Board of Directors or
similar such management council of the Company.


“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including, without limitation, ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the cleanup or other
remediation thereof.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.


“ERISA Group” means the Company and each Subsidiary and all members of a
controlled group of corporation and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any
Subsidiary, is treated as a single employer under the Code.


“Event of Default” has the meaning set forth in Article 13 hereof.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Expense Reimbursement Fee” has the meaning set forth in Section 14.4.


“Financing” means a public or private financing consummated (meaning closing and
funding) through the issuance of debt or equity securities (or securities
convertible into or exchangeable for debt or equity securities) of the Company,
other than Permitted Financings.


“Fixed Price(s)” has the meaning set forth in Section 11.1.


“GAAP” has the meaning set forth in Section 1.2.
 
 
Page 4

--------------------------------------------------------------------------------

 
 
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing (whether by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain a minimum net worth, financial ratio
or similar requirements, or otherwise) any Debt of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of such Person (i) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Debt or (ii) entered into for
the purpose of assuring in any other manner the holder of such Debt of the
payment thereof or to protect such holder against loss in respect thereof (in
whole or in part); provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.  The
term Guarantee used as a verb has a corresponding meaning.


“Hazardous Materials” means any hazardous materials, hazardous wastes, hazardous
constituents, hazardous or toxic substances or petroleum products (including
crude oil or any derivative or fraction thereof), defined or regulated as such
in or under any Environmental Laws.


“Investment” means any investment in any Person, whether by means of share
purchase, partnership interest, capital contribution, loan, time deposit or
otherwise.


“Lien” means any lien, mechanic’s lien, material men’s lien, lease, easement,
charge, encumbrance, mortgage, conditional sale agreement, title retention
agreement, agreement to sell or convey, option, claim, title imperfection,
encroachment or other survey defect, pledge, restriction, security interest or
other adverse claim, whether arising by contract or under law or otherwise
(including, without limitation, any financing lease having substantially the
same economic effect as any of the foregoing, and the filing of any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction in respect of any of the foregoing).


“Majority Holders” means (i) as of the Closing Date, Purchaser and (ii) at any
time thereafter, the holders of more than 50% in aggregate principal amount of
the Convertible Bridge Notes.


“Market Price” shall mean the Closing Bid Price of the Common Stock preceding
the date of determination.


“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000.


“Maturity Date” shall mean the date of maturity of the Convertible Bridge Notes.
 
 
Page 5

--------------------------------------------------------------------------------

 
 
“Maximum Number of Shares” shall mean that percentage that the Company may issue
without shareholder approval under the applicable rules of the National Market
or the applicable OTC Bulletin Board or equivalent entity, of the then issued
and outstanding shares of Common Stock of the Company as of the applicable date
of determination, or such greater number of shares as the stockholders of the
Company may have previously approved.


“Nasdaq Market” means the Nasdaq Stock Market’s National Market System.


“National Market” means the Nasdaq Market, the Nasdaq Small Cap Market, the New
York Stock Exchange, Inc. or the American Stock Exchange, Inc.


“Net Cash Proceeds” means, with respect to any transaction, the total amount of
cash proceeds received by the Company or any Subsidiary less (i) reasonable
underwriters’ fees, brokerage commissions, reasonable professional fees and
other customary out-of-pocket expenses payable in connection with such
transaction, and (ii) in the case of dispositions of assets, (A) actual transfer
taxes (but not income taxes) payable with respect to such dispositions, and
(B) the amount of Debt, if any, secured by a Lien on the asset or assets
disposed of and required to be, and actually repaid by the Company or any
Subsidiary in connection therewith, and any trade payables specifically relating
to such asset or assets sold by the Company or any Subsidiary that are not
assumed by the purchaser of such asset or assets.


“Notice of Conversion” means the form to be delivered by a holder of a
Convertible Bridge Note upon conversion of all or a portion thereof to the
Company substantially in the form of Exhibit A to the form of Convertible Bridge
Note.


“Officer’s Certificate” shall mean a certificate executed by the President,
chief executive officer or chief financial officer of the Company in the form of
Exhibit B attached hereto.


"OTC Bulletin Board" means the over-the-counter bulletin board operated by the
NASD.


“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.


“Permits” means all domestic and foreign licenses, franchises, grants,
authorizations, permits, easements, variances, exemptions, consents,
certificates, orders and approvals necessary to own, lease and operate the
properties of, and to carry on the business of the Company and the Subsidiaries.
 
 
Page 6

--------------------------------------------------------------------------------

 
 
“Permitted Financings” means a secondary registered offering of securities of
the Company, the extension or draw down or conversion of debt securities
currently outstanding, specifically including the securities to be issued to
Ascendiant Capital Corp. under that Securities Purchase Agreement dated October
18, 2012, the securities to be issued to Asher Enterprises, Inc. under that
Securities Purchase Agreement dated April 2, 2013; securities to be issued to
Asher Enterprises, Inc. under similar, subsequent financings; the securities to
be issued to Hanover Holdings I, LLC and Magna Group, LLC under those Securities
Purchase Agreements dated April 2, 2013; the securities to be issued to
Motivated Minds LLC and the Marie Baier Foundation under those Securities
Purchase Agreements dated October 18, 2012, or other financing transactions
specifically consented to in writing by Purchaser.
 
“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, joint stock Company, government (or
any agency or political subdivision thereof) or other entity of any kind.


“Plan” means at any time an employee pension benefit plan which is covered by
Title IV
of ERISA or subject to the minimum funding standards under the Code and either
(i) is maintained, or contributed to, by any member of the ERISA group for
employees of any member of the ERISA group or (ii) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA group for employees of the Person which was
at such time a member of the ERISA Group.


“Purchase Price” means the purchase price for the Securities set forth in
Section 2.2 hereof.


“Purchaser” means the entity listed on the signature page hereto and its
successors and assigns, including holders from time to time of the Convertible
Bridge Notes.


“Recourse Financing” means Debt of the Company or any Subsidiary which, by its
terms, does not bar the lender thereof from action against the Company or any
Subsidiary, as borrower or guarantor, if the security value of the project or
asset pledged in respect thereof falls below the amount required to repay such
Debt.


“Redemption Event” has the meaning set forth in Section 3.4.


“Restricted Payment” means, with respect to any Person, (i) any dividend or
other distribution on any shares of capital stock of such Person (except
dividends payable solely in shares of capital stock of the same or junior class
of such Person and dividends from a wholly-owned direct or indirect Subsidiary
of the Company to its parent corporation), (ii) any payment on account of the
purchase, redemption, retirement or acquisition of (a) any shares of such
Person’s capital stock or (b) any option, warrant or other right to acquire
shares of such Person’s capital stock or (iii) any loan, or advance or capital
contribution to any Person (a “Stockholder”) owning any capital stock of such
Person other than relocation, travel or like advances to officers and employees
in the ordinary course of business, and other than reasonable compensation as
determined by the Board of Directors.
 
 
Page 7

--------------------------------------------------------------------------------

 
 
“Sale Event” has the meaning set forth in Section 3.4.


“SEC Reports” means  all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “1934 Act”)
filed prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto.


“Securities” means the Convertible Bridge Notes, and, as applicable, the
Conversion Shares.


“Securities Act” means the Securities Act of 1933, as amended.


“Security Agreement” has the meaning set forth in the recitals.


“Share Reorganization” has the meaning set forth in Section 11.2.


“Solvency Certificate” shall mean a certificate executed by the treasurer of the
Company as to the solvency of the Company, the adequacy of its capital and its
ability to pay its debts, all after giving effect to the issuance and sale of
the Convertible Bridge Notes and the completion of the offering (including
without limitation the payment of any fees or expenses in connection therewith),
which such Solvency Certificate shall be in the form of Exhibit C attached
hereto.


“Special Distribution” has the meaning set forth in Section 11.3.


“Subsidiary” means, with respect to any Person, any corporation or other entity
of which (x) a majority of the capital stock or other ownership interests having
ordinary voting power to elect a majority of the Board of Directors or other
persons performing similar functions are at the time directly or indirectly
owned by such Person or (y) the results of operations, the assets and the
liabilities of which are consolidated with such Person under GAAP.


“Subsidiary Corporate Documents” means the certificates of incorporation and
bylaws of each Subsidiary.


“Taxes” has the meaning set forth in Section 3.6.


“Trading Day” shall mean any Business Day in which the OTC Bulletin Board,
National Market or other automated quotation system or exchange on which the
Common Stock is then traded is open for trading for at least four (4) hours.


“Transaction Agreements” means this Agreement, the Convertible Bridge Notes, and
the any other agreements contemplated by this Agreement.
 
 
Page 8

--------------------------------------------------------------------------------

 
 
“Transfer” means any disposition of Securities that would constitute a sale
thereof under the Securities Act.


“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.


1.2             Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with generally accepted
accounting principles as in effect from time to time, applied on a consistent
basis (except for changes concurred in by the Company’s independent public
accountants) (“ GAAP”).  All references to “dollars,” “Dollars” or “$” are to
United States dollars unless otherwise indicated.




ARTICLE 2.  PURCHASE AND SALE OF SECURITIES


2.1            Purchase and Sale of Convertible Bridge Notes.


(a)           Subject to the terms and conditions set forth herein, the Company
agrees to issue and sell to Purchaser, and Purchaser agrees to purchase from the
Company, Convertible Bridge Notes up to the aggregate face amount.


(b)           Purchaser shall acquire Convertible Bridge Notes on the Closing
Date in an aggregate face amount of Two Hundred Thirty Five Thousand Dollars
($235,000.00).


2.2            Purchase Price.  The purchase price for the Convertible Bridge
Notes on the Closing Date is $215,000.00 (the “Purchase Price”).
 
 
ARTICLE 3.  PAYMENT TERMS OF CONVERTILE BRIDGE NOTES
 
3.1            Payment of Principal and Interest; Payment Mechanics.  The
Company will pay all amounts due on the Convertible Bridge Note by the method
and at the address specified for such purpose by Purchaser in writing, without
the presentation or surrender of any Convertible Bridge Note or the making of
any notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
this Convertible Bridge Note, the holder shall surrender the Convertible Bridge
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office.  Prior to any sale or other
disposition of any Convertible Bridge Note, the holder thereof will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender the Convertible
Bridge Note to the Company in exchange for a new Convertible Bridge Note or
Convertible Bridge Notes.  The Company will afford the benefits of this
Section 3.1 to any direct or indirect transferee of the Convertible Bridge Note
purchased under this Agreement and that has made the same agreement relating to
this Convertible Bridge Note as Purchaser has in this Section 3.1; provided that
such transferee is an “accredited investor” under Rule 501 of the Securities
Act.
 
Page 9

--------------------------------------------------------------------------------

 
 
3.2            Voluntary Prepayment.   For so long as no Event of Default shall
have occurred and is continuing and the Company is not taking any affirmative
steps to cure, the Company may, at its option, repay, in whole or in part, the
Convertible Bridge Notes, per the formula set forth in Section 5.1 of Exhibit A
hereto, thereof following at least five (5) Business Days prior written notice
to Purchaser (the expiration of such five (5) Business Day period being referred
to as the “prepayment date”); provided, however, that if such date is not a
Business Day, the prepayment date shall be the next Business Day thereafter.


3.3            Mandatory Prepayments.


(a)           Upon (i) the occurrence of a Change in Control of the Company,
(ii) a transfer of all or substantially all of the assets of the Company to any
Person in a single transaction or series of related transactions, or (iii) a
consolidation, merger or amalgamation of the Company with or into another Person
in which the Company is not the surviving entity (other than a merger which is
effected solely to change the jurisdiction of incorporation of the Company and
results in a reclassification, conversion or exchange of outstanding shares of
Common Stock solely into shares of Common Stock) (each of items (i), (ii) and
(iii) being referred to as a “ Sale Event”), , then, in each case, the Company
shall, upon request of the Majority Holders, redeem the Convertible Bridge
Notes, subject to the provisions of Section 5 of the Convertible Bridge
Notes.  The amount payable upon any such redemption shall be the Redemption
Price as defined in Section 5.1 of Exhibit A.


(b)           At the option of Purchaser, upon the consummation of one or more
Financings (except for similar subsequent financings consummated between Asher
Enterprises and the Company), the Company shall use 30% of the Net Cash Proceeds
there from (unless such Net Cash Proceeds from each such Financing is less than
$300,000) to redeem the Convertible Bridge Notes.


 
Page 10

--------------------------------------------------------------------------------

 
 
(c)           Upon the issuance of the Maximum Number of Shares, the receipt by
the Company of Notice of Conversion requiring the issuance of shares of Common
Stock in excess of the Maximum Number of Shares, and the failure within 40 days
of such issuance to obtain shareholder approval to issue additional shares of
Common Stock required to be issued in connection with such Notices of Conversion
(the “ Redemption Event”), the Company shall redeem the outstanding balance of
each Convertible Bridge Note for the Redemption Price as defined in Section 5.1
of Exhibit A.


(d)           In the event that there is an insufficient number of authorized,
issuable, shares of Common Stock registered under the Registration Statement
filed by the Company to allow Purchaser to fully convert the Convertible Bridge
Notes held by the Purchaser and sell such shares issued thereon, then the
Company shall immediately file an amendment to the then current Registration
Statement to register a sufficient number of such shares to convert said
Convertible Bridge Notes.  Upon the failure within twenty (20) Trading Days
measured from the date of filing the Registration Statement to register a
sufficient number of such shares, the Company shall redeem the outstanding
balance of each Convertible Note and Warrant for the Formula Price.  In
addition, failure of the Company to register a sufficient number of such shares
to fully convert said Convertible Notes shall be a Registration Default under
Section 10.4(c) from the date of the Notice of Conversion to the date of the
earlier of (i) the redemption of the outstanding balance of the Convertible
Bridge Notes or (ii) full conversion of the Convertible Bridge Notes.
 
3.4            Prepayment Procedures.


(a)           Any permitted prepayment or redemption of the Convertible Bridge
Notes, as applicable pursuant to Sections 3.2 or 3.3 above shall be deemed to be
effective and consummated (for purposes of determining the Formula Price and the
time at which Purchaser shall thereafter not be entitled to deliver a Notice of
Conversion for the Convertible Bridge Notes) as follows:


(i)             A prepayment pursuant to Section 3.2, the “prepayment date”
specified therein;


(ii)            A redemption pursuant to Section 3.3(a), the date of
consummation of the applicable Sale Event; and


(iii)           A redemption pursuant to Section 3.3(b), three (3) Business Days
following the date of consummation of the applicable Financing (meaning closing
and funding).
 
 
Page 11

--------------------------------------------------------------------------------

 
 
(b)           On the Maturity Date and on the effective date of a repayment or
redemption of the Convertible Bridge Notes as specified in Section 3.4(a) above,
the Company shall deliver by wire transfer of funds the repayment/redemption
price to Purchaser of the Convertible Bridge Notes subject to
redemption.  Should Purchaser not
receive payment of any amounts due on redemption of its Convertible Bridge Notes
by reason of the Company’s failure to make payment at the times prescribed above
for any reason, the Company shall pay to the applicable holder on demand
(x) interest on the sums not paid when due at an annual rate equal to the
maximum lawful rate compounded at the end of each thirty (30) days, until the
applicable holder is paid in full and (y) all costs of collection, including,
but not limited to, reasonable attorneys’ fees and costs, whether or not suit or
other formal proceedings are instituted.


(c)           The Company shall select the Convertible Bridge Notes to be
redeemed in any redemption in which not all of the Convertible Bridge Notes are
to be redeemed so that the ratio of the Convertible Bridge Notes of each holder
selected for redemption to the total Convertible Bridge Notes owned by that
holder shall be the same as the ratio of all such Convertible Bridge Notes
selected for redemption bears to the total of all then outstanding Convertible
Bridge Notes.  Should any Convertible Bridge Notes required to be redeemed under
the terms hereof not be redeemed solely by reason of limitations imposed by law,
the applicable Convertible Bridge Notes shall be redeemed on the earliest
possible dates thereafter to the maximum extent permitted by law.


Any proper Notice of Conversion delivered by Purchaser (including delivery via
facsimile or electronic mail) to the Company prior to the (x) Maturity Date or
(y) effective date of a voluntary repayment pursuant to Section 3.3 or a
mandatory prepayment pursuant to Section 3.4 as specified in Section 3.5(a)
above), shall be honored by the Company and the conversion of the Convertible
Bridge Notes shall be deemed effected on the Conversion Date.  In addition,
between the effective date of a voluntary prepayment pursuant to Section 3.3 or
a mandatory prepayment pursuant to Section 3.4 as specified in Section 3.5(a)
above and the date the Company is required to deliver the redemption proceeds in
full to Purchaser, Purchaser may deliver a Notice of Conversion to the
Company.  Such notice will be (x) of no force or effect if the Company timely
pays the redemption proceeds to Purchaser when due or (y) honored on or as of
the date of the Notice of Conversion if the Company fails to timely pay the
redemption proceeds to Purchaser when due.


 
Page 12

--------------------------------------------------------------------------------

 
 
3.5           Payment of Additional Amounts.


(a)           Any and all payments by the Company hereunder or under the
Convertible Bridge Notes to Purchaser and each “qualified assignee” thereof
shall be made free and clear of and without deduction or withholding for any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto (all such taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “ Taxes”) unless such Taxes are required by law or the
administration thereof to be deducted or withheld.  If the Company shall be
required by law or the administration thereof to deduct or withhold any Taxes
from or in respect of any sum payable under the Convertible Bridge Notes (i) the
holders of the Convertible Bridge Notes subject to such Taxes shall have the
right, but not the obligation, for a period of thirty (30) days commencing upon
the day it shall have received written notice from the Company that it is
required to withhold Taxes to transfer all or any portion of the Convertible
Bridge Notes to a qualified assignee to the extent such transfer can be effected
in accordance with the other provisions of this Agreement and applicable law;
(ii) the Company shall make such deductions or withholdings; (iii) the sum
payable shall be increased as may be necessary so that after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional amounts paid under this Section 3.5) Purchaser receives an amount
equal to the sum it would have received if no such deduction or withholding had
been made; and (iv) the Company shall forthwith pay the full amount deducted or
withheld to the relevant taxation or other authority in accordance with
applicable.  A “qualified assignee” of a Purchaser is a Person that is organized
under the laws of (i) the United States or (II) any jurisdiction other than the
United States or any political subdivision thereof and that (y) represents and
warrants to the Company that payments of the Company to such assignee under the
laws in existence on the date of this Agreement would not be subject to any
Taxes and (z) from time to time, as and when requested by the Company, executes
and delivers to the Company and the Internal Revenue Service forms, and provides
the Company with any information necessary to establish such assignee’s
continued exemption from Taxes under applicable law.


(b)           The Company shall forthwith pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (all such taxes, charges and levies hereinafter referred to as “ Other
Taxes”) which arise from any payment made under any of the Transaction
Agreements or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement other than Taxes payable solely as a result of the
transfer from Purchaser to a Person of any Security.


(c)           The Company shall indemnify Purchaser, or qualified assignee, for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 3.5) paid by Purchaser, or qualified assignee, and any liability
(including penalties, interest and expenses) arising there from or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted.  Payment under this indemnification shall be made within 30 days from
the date Purchaser or assignee makes written demand there for.  A certificate as
to the amount of such Taxes or Other Taxes submitted to the Company by Purchaser
or assignee shall be conclusive evidence of the amount due from the Company to
such party.
 
 
Page 13

--------------------------------------------------------------------------------

 
 
(d)           Within 30 days after the date of any payment of Taxes, the Company
will furnish to Purchaser the original or a certified copy of a receipt
evidencing payment thereof.


(e)           Purchaser shall provide to the Company a form W-8, stating that it
is a non-U.S. person, together with any additional tax forms which may be
required under the Code, as amended after the date hereof, to allow interest
payments to be made to it without deduction.


ARTICLE 4.  REPRESENTATIONS AND WARRANTIES


The Company represents and warrants to the Purchaser, as of the Closing Date and
again at the closing of each Subsequent Takedown, the following:


4.1            Organization and Qualification.  The Company and each Subsidiary
is a corporation (or other legal entity) duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation, with full
power and authority to own, lease, use and operate its properties and to carry
on its business as and where now owned, leased, used, operated and
conducted.  The Company is qualified to conduct business as a foreign
corporation and is in good standing in every jurisdiction in which the nature of
the business conducted by it makes such qualification necessary, except where
such failure would not have a Material Adverse Effect.  A “ Material Adverse
Effect” means any material adverse effect on the operations, results of
operations, properties, assets or condition  (financial or otherwise) of the
Company or the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated hereby or by the agreements or instruments to be
entered into in connection herewith.


4.2            Authorization and Execution.


(a)           The Company has all requisite corporate power and authority to
enter into and perform each Transaction Agreement and to consummate the
transactions contemplated hereby and thereby and to issue the Securities in
accordance with the terms hereof and thereof.


(b)           The execution, delivery and performance by the Company of each
Transaction Agreement and the issuance by the Company of the Securities have
been duly and validly authorized and no further consent or authorization of the
Company, its Board of Directors or its shareholders is required.


(c)           This Agreement has been duly executed and delivered by the
Company.


(d)           This Agreement constitutes, and upon execution and delivery
thereof by the Company, each of the Transaction Agreements will constitute, a
valid and binding agreement of the Company, in each case enforceable against the
Company in accordance with its respective terms.
 
 
Page 14

--------------------------------------------------------------------------------

 
 
4.3            Capitalization.  As of the date hereof, the authorized, issued
and outstanding capital stock of the Company is as set forth on Schedule 4.3
hereto and except as set forth on Schedule 4.3 no other shares of capital stock
of the Company will be outstanding as of the Closing Date.  All of such
outstanding shares of capital stock are, or upon issuance will be, duly
authorized, validly issued, fully paid and nonassessable.  No shares of capital
stock of the Company are subject to preemptive rights or similar rights of the
stockholders of the Company or any liens or encumbrances imposed through the
actions or failure to act of the Company.  Other than as set forth on
Schedule 4.3 hereto, as of the date hereof, (i) there are no outstanding
options, warrants, scrip, rights to subscribe for, puts, calls, rights of first
refusal, agreements, understandings, claims or other commitments or rights of
any character whatsoever relating to, or securities or rights convertible into
or exchangeable for any shares of capital stock of the Company or any of its
Subsidiaries, or arrangements by which the Company or any of its Subsidiaries is
or may become bound to issue additional shares of capital stock of the Company
or any of its Subsidiaries, and (ii) there are no agreements or arrangements
under which the Company or any of its Subsidiaries are obligated to register the
sale of any of its or their securities under the Securities Act and (iii) there
are no anti-dilution or price adjustment provisions contained in any security
issued by the Company (or in any agreement providing rights to security holders)
that will be triggered by the issuance of the Convertible Bridge Notes or
Conversion Shares.  The Company has furnished to Purchaser true and correct
copies of the Company’s Corporate Documents, and the terms of all securities
convertible into or exercisable for Common Stock and the material rights of the
holders thereof in respect thereto.


4.4            Governmental Authorization.  The execution and delivery by the
Company of the Transaction Agreements does not and will not, the issuance and
sale by the Company of the Securities does not and will not, and the
consummation of the transactions contemplated hereby and by the other
Transaction Agreements will not, require any action by or in respect of, or
filing with, any governmental body, agency or governmental official except
(a) such actions or filings that have been undertaken or made prior to the date
hereof and that will be in full force and effect (or as to  which all applicable
waiting periods have expired) on and as of the date hereof or which are not
required to be filed on or prior to the Closing Date and (b) such actions or
filings that, if not obtained, would not result in a Material Adverse Effect.


4.5            Issuance of Shares.  Upon conversion in accordance with the terms
of the Convertible Bridge Notes, the Conversion Shares shall be duly and validly
issued and outstanding, fully paid and nonassessable, free and clear of any
Taxes, Liens and charges with respect to issuance and shall not be subject to
preemptive rights or similar rights of any other stockholders of the
Company.  Assuming the representations and warranties of Purchaser herein are
true and correct in all material respects, each of the Securities will have been
issued in material compliance with all applicable U.S. federal and state
securities laws.  The Company understands and acknowledges that, in certain
circumstances, the issuance of Conversion Shares could dilute the ownership
interests of other stockholders of the Company.  The Company further
acknowledges that its obligation to issue Conversion Shares upon conversion of
the Convertible Bridge Notes is absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.
 
 
Page 15

--------------------------------------------------------------------------------

 
 
4.6             No Conflicts.  Except as disclosed in Schedule 4.6, the
execution and delivery by the Company of the Transaction Agreements to which it
is a party did not and will not, the issuance and sale by the Company of the
Securities did not and will not and the consummation of the transactions
contemplated hereby and by the other Transaction Agreements will not, contravene
or constitute a default under or violation of (i) any provision of applicable
law or regulation, (ii) the Company Corporate Documents, (iii)  any agreement,
judgment, injunction, order, decree or other instrument binding upon the Company
or any Subsidiary or any of their respective assets, or result in the creation
or imposition of any Lien on any asset of the Company or any Subsidiary.  The
Company and each Subsidiary is in compliance with and conforms to all statutes,
laws, ordinances, rules, regulations, orders, restrictions and all other legal
requirements of any domestic or foreign government or any instrumentality
thereof having jurisdiction over the conduct of its businesses or the ownership
of its properties, except where such failure would not have a Material Adverse
Effect.
 
4.7            Financial Information. Since December 31, 2012 (the “ Balance
Sheet Date”), except as disclosed in Schedule 4.7 or in the SEC Reports, there
has been (x) no material adverse change in the assets or liabilities, or in the
business or condition, financial or otherwise, or in the results of operations
or prospects, of the Company and its Subsidiaries, whether as a result of any
legislative or regulatory change, revocation of any license or rights to do
business, fire, explosion, accident, casualty, labor  trouble, flood, drought,
riot, storm, condemnation, act of God, public force or otherwise and (y) no
material adverse change in the assets or liabilities, or in the business or
condition, financial or otherwise, or in the results of operations or prospects,
of the Company and its subsidiaries except in the ordinary course of business;
and no fact or condition exists or is contemplated or threatened which might
cause such a change in the future.  The unaudited consolidated balance sheets of
the Company and its Subsidiaries for the periods ending December 31, 2010, 2011
and 2012, and the related consolidated statements of income, changes in
stockholders’ equity and changes in cash flows for the periods then ended,
including the footnotes thereto, except as indicated therein, (i) complied in
all material respects with applicable accounting requirements and (ii) have been
prepared in accordance with GAAP consistently applied throughout the periods
indicated, except that the unaudited financial statements do not contain notes
and may be subject to normal audit adjustments and normal annual
adjustments.  Such financial statements fairly present the financial condition
of the Company and its Subsidiaries at the dates indicated and the consolidated
results of their operations and cash flows for the periods then ended and,
except as indicated therein, reflect all claims against and all Debts and
liabilities of the Company and its Subsidiaries, fixed or contingent.
 
 
Page 16

--------------------------------------------------------------------------------

 
 
4.8            Litigation.  Except as set forth on Schedule 4.8 or in the SEC
Reports, there is no action, suit or proceeding pending or, to the knowledge and
belief of the Company, threatened against the Company or any Subsidiary, before
any court or arbitrator or any governmental body, agency or official in which
there is a reasonable possibility of an adverse decision which could materially
adversely affect the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Company or which challenges the
validity of any Transaction Agreements.


4.9           Compliance with ERISA and other Benefit Plans.


(a)           The Company has no ERISA Benefits Plans.


(b)           The benefit plans not covered under clause (a) above (including
profit sharing, deferred compensation, stock option, employee stock purchase,
bonus, retirement, health or insurance plans, collectively the “ Benefit Plans”)
relating to the employees of the Company are duly registered where required by,
and are in good standing in all material respects under, all applicable
laws.  All required employer and employee contributions and premiums under the
Benefit Plans to the date hereof have been made, the respective fund or funds
established under the Benefit Plans are funded in accordance with applicable
laws, and no past service funding liabilities exist thereunder.


(c)           No Benefit Plans have any unfunded liabilities, either on a “going
concern” or “winding up” basis and determined in accordance with all applicable
laws and actuarial practices and using actuarial assumptions and methods that
are reasonable in the circumstances.  No event has occurred and no condition
exists with respect to any Benefit Plans that has resulted or could reasonably
be expected to result in any pension plan having its registration revoked or
wound up (in whole or in part) or refused for the purposes of any applicable
laws or being placed under the administration of any relevant pension benefits
regulatory authority or being required to pay any taxes or penalties (in any
material amounts) under any applicable laws.


4.10          Environmental Matters.  To the best of the Company’s knowledge and
belief, the costs and liabilities associated with Environmental Laws (including
the cost of compliance therewith) as the Company’s business is presently
conducted are unlikely to have a material adverse effect on the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Company or any Subsidiary.  Each of the Company and the
Subsidiaries conducts its businesses in compliance in all material respects with
all applicable Environmental Laws.


4.11          Taxes.  All United States federal, state, county, municipality,
local or foreign income tax returns and all other material tax returns
(including foreign tax returns) which are required to be filed by or on behalf
of the Company and each Subsidiary have been filed and all material taxes due
pursuant to such returns or pursuant to any assessment received by the Company
and each Subsidiary have been paid except those being disputed in good faith and
for which adequate reserves have been established.  The charges, accruals and
reserves on the books of the Company and each Subsidiary in respect of taxes and
other governmental charges have been established in accordance with GAAP.
 
 
Page 17

--------------------------------------------------------------------------------

 
 
4.12          Investments, Joint Ventures.  Other than as set forth in Schedule
4.12, the Company has no Subsidiaries or other direct or indirect Investment in
any Person, and the Company is not
a party to any partnership, management, shareholders’ or joint venture or
similar agreement.


4.13          Not an Investment Company.  Neither the Company nor any Subsidiary
is an “Investment Company” within the meaning of Investment Company Act of 1940,
as amended.


4.14          Full Disclosure.  The information heretofore furnished by the
Company to Purchaser for purposes of or in connection with this Agreement or any
transaction contemplated hereby does not, and all such information hereafter
furnished by the Company or any Subsidiary to Purchaser will not (in each case
taken together and on the date as of which such information is furnished),
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in the light of the
circumstances under which they are made, not misleading.


4.15          No Solicitation; No Integration with Other Offerings.  No form of
general solicitation or general advertising was used by the Company or, to the
best of its actual knowledge, any other Person acting on behalf of the Company,
in connection with the offer and sale of the Securities.  Neither the Company,
nor, to its knowledge, any Person acting on behalf of the Company, has, either
directly or indirectly, sold or offered for sale to any Person (other than
Purchaser) any of the Securities or, within the six months prior to the date
hereof, any other similar security of the Company except as contemplated by this
Agreement, and the Company represents that neither itself nor any Person
authorized to act on its behalf (except that the Company makes no representation
as to Purchaser and their Affiliates) will sell or offer for sale any such
security to, or solicit any offers to buy any such security from, or otherwise
approach or negotiate in respect thereof with, any Person or Persons so as
thereby to cause the issuance or sale of any of the Securities to be in
violation of any of the provisions of Section 5 of the Securities Act.  The
issuance of the Securities to Purchaser will not be integrated with any other
issuance of the Company’s securities (past, current or future) which requires
stockholder approval.


4.16          Permits.


To the Company’s best knowledge and belief,


(a)           Each of the Company and its Subsidiaries has all material Permits
necessary for its business as currently conducted;
 
 
Page 18

--------------------------------------------------------------------------------

 
 
(b)           All such Permits are in full force and effect, and each of the
Company and its Subsidiaries has fulfilled and performed all material
obligations with respect to such Permits;


(c)           No event has occurred which allows, or after notice of lapse of
time would allow, revocation or termination by the issuer thereof or which
results in any other material impairment of the rights of the holder of any such
Permit; and (d) the Company has no reason to believe that any governmental body
or agency is considering limiting, suspending or revoking any such Permit.


4.17          Leases.  Neither the Company nor any Subsidiary is a party to any
capital lease obligation with a value greater than $100,000 or to any operating
lease with an aggregate annual rental greater than $100,000 during the life of
such lease.


4.18          Absence of Any Undisclosed Liabilities or Capital Calls.  There
are no liabilities of the Company or any Subsidiary of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise,
and there is no existing condition, situation or set of circumstances which
would reasonably be expected to result in such a liability, other than (i) those
liabilities provided for in the financial statements delivered pursuant to
Section 4.7 and (ii) other undisclosed liabilities which, individually or in the
aggregate, would not have a Material Adverse Effect.


4.19          Public Utility Holding Company.  Neither the Company nor any
Subsidiary is, or will be upon issuance and sale of the Securities and the use
of the proceeds described herein, subject to regulation under the Public Utility
Holding Company Act of 1935, as amended, the Federal Power Act, the Interstate
Commerce Act or to any federal or state statute or regulation limiting its
ability to issue and perform its obligations under any Transaction Agreement.


4.20          Intellectual Property Rights.  To the Company’s best knowledge and
belief, each of the Company and its Subsidiaries owns, or is licensed under, and
has the rights to use, all material patents, trademarks, trade names,
copyrights, technology, know-how and processes (collectively, “ Intellectual
Property”) used in, or necessary for the conduct of its business; no claims have
been asserted by any Person to the use of any such Intellectual Property or
challenging or questioning the validity or effectiveness of any license or
agreement related thereto.  To the best of Company’s and its Subsidiaries’
knowledge, there is no valid basis for any such claim and the use of such
Intellectual Property by the Company and its Subsidiaries will not infringe upon
the rights of any Person.


4.21          Insurance.  The Company and the Subsidiaries currently do not
carry any general or vehicular liability, or directors and officers insurance or
indemnity coverage.
 
 
Page 19

--------------------------------------------------------------------------------

 
 
4.22          Title to Properties.  Except as disclosed in the SEC Reports or
Schedule 4.22, the Company and the Subsidiaries own title to and rights in all
real property that is material to the business of the Company and Subsidiaries
through unpatented mining claims (with paramount title in the United States of
America) and mineral leases, and good and marketable title in all personal
property owned by them that is material to the business of the Company and the
Subsidiaries, in each case free and clear of all Liens, except for Liens as do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries,  Liens for the payment of federal, state or other taxes, and
federal mining claim assessment and maintenance fees and related charges, the
payment of which is neither delinquent nor subject to penalties, and Liens
incurred with respect to the purchase of or acquisition of rights in the real
property (including a purchase money mortgage and royalties in favor of the
sellers and lessors of the such real property to the Company).  Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance.


4.23          Internal Accounting Controls.  The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient, in
the judgment of the Company’s Board of Directors, to provide reasonable
assurance that (i) transactions are executed in accordance with managements’
general or specific authorizations, (ii) transactions are recorded as necessary
to
permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.


4.24         Intentionally Omitted.


4.25          Foreign Practices.  Neither the Company nor any of its
Subsidiaries nor, to the Company’s knowledge, any employee or agent of the
Company or any Subsidiary has made any payments of funds of the Company or
Subsidiary, or received or retained any funds, in each case in violation of any
law, rule or regulation.


 
 
ARTICLE 5.  REPRESENTATIONS AND WARRANTIES OF PURCHASER


5.1            Purchaser.  Purchaser hereby represents and warrants to the
Company that:


(a)           Purchaser is an “accredited investor” within the meaning of Rule
501(a) under the Securities Act and the Securities to be acquired by it pursuant
to this Agreement are being acquired for its own account and, as of the date
hereof, not with a view toward, or for sale in connection with, any distribution
thereof except in compliance with applicable United States federal and state
securities law; provided that the disposition of Purchaser’s property shall at
all times be and remain within its control;
 
 
Page 20

--------------------------------------------------------------------------------

 
 
(b)           the execution, delivery and performance of this Agreement and the
purchase of the Securities pursuant thereto are within Purchaser’s corporate or
partnership powers, as applicable, and have been duly and validly authorized by
all requisite corporate or partnership action;


(c)           this Agreement has been duly executed and delivered by Purchaser;


(d)           the execution and delivery by Purchaser of the Transaction
Agreements to which it is a party does not, and the consummation of the
transactions contemplated hereby and thereby will not, contravene or constitute
a default under or violation of (i) any provision of applicable law or
regulation, or (ii) any agreement, judgment, injunction, order, decree or other
instrument binding upon Purchaser;


(e)           Purchaser understands that the Securities have not been registered
under the Securities Act and may not be transferred or sold except as specified
in this Agreement or the remaining Transaction Agreements;


(f)           this Agreement constitutes a valid and binding agreement of
Purchaser enforceable in accordance with its terms, subject to (i) applicable
bankruptcy, insolvency or similar laws affecting the enforceability of creditors
rights generally and (ii) equitable principles of general applicability;


(g)           Purchaser has such knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Securities and Purchaser is capable of bearing the economic
risks of such investment;


(h)           Purchaser is knowledgeable, sophisticated and experienced in
business and financial matters; Purchaser has previously invested in securities
similar to the Securities and fully understands the limitations on transfer
described herein; Purchaser has been afforded access to information about the
Company and the financial condition, results of operations, property, management
and prospects of the Company sufficient to enable it to evaluate its investment
in the Securities; Purchaser has been afforded the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and the risks of investing in the
Securities; and Purchaser has been afforded the opportunity to obtain such
additional information which the Company possesses or can acquire that is
necessary to verify the accuracy and completeness of the information given to
Purchaser concerning the Company.  The foregoing does not in any way relieve the
Company of its representations and other undertakings hereunder, and shall not
limit Purchaser’s ability to rely thereon;
 
 
Page 21

--------------------------------------------------------------------------------

 
 
(i)             no part of the source of funds used by Purchaser to acquire the
Securities constitutes assets allocated to any separate account maintained by
Purchaser in which any employee benefit plan (or its related trust) has any
interest; and


(j)             Purchaser is a corporation organized under the laws of Bermuda.




ARTICLE 6.  CONDITIONS PRECEDENT TO PURCHASE OF SECURITIES


6.1            Conditions Precedent to Purchaser’s Obligations to Purchase.  The
obligation of Purchaser hereunder to purchase the Convertible Bridge Notes at
the Closing is subject to the satisfaction, on or before the Closing Date, of
each of the following conditions, provided that these conditions are for
Purchaser’s sole benefit and may be waived by Purchaser at any time in its sole
discretion:


(a)           The Company shall have duly executed this Agreement, and all other
appropriate financing statements, and delivered the same to Purchaser;


(b)           The Company shall have delivered to Purchaser duly executed
certificates representing the Convertible Bridge Notes in accordance with
Section 2.1 hereof;


(c)           The Company shall have delivered the Solvency Certificate;


(d)           The representations and warranties of the Company contained in
each Transaction Agreement shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made at such time
(except for representations and warranties that speak as of a specified date)
and the Company shall have performed, satisfied and complied with all covenants,
agreements and conditions required by such Transaction Agreements to be
performed, satisfied or complied with by it at or prior to the Closing
Date.  Purchaser shall have received an Officer’s Certificate executed by the
chief executive officer of the Company, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
Purchaser, including but not limited to certificates with respect to the Company
Corporate Documents, resolutions relating to the transactions contemplated
hereby and the incumbencies of certain officers and Directors of the
Company.  The form of such certificate is attached hereto as Exhibit B;


(e)           The Company shall have received all governmental, Board of
Directors, shareholders and third party consents and approvals necessary or
desirable in connection with the issuance and sale of the Securities and the
consummation of the transactions contemplated by the Transaction Agreements;
 
 
Page 22

--------------------------------------------------------------------------------

 
 
(f)           All applicable waiting periods in respect to the issuance and sale
of the Securities shall have expired without any action having been taken by any
competent authority that could restrain, prevent or impose any materially
adverse conditions thereon or that could seek or threaten any of the foregoing;


(g)           No law or regulation shall have been imposed or enacted that, in
the judgment of Purchaser, could adversely affect the transactions set forth
herein or in the other Transaction Agreements, and no law or regulation shall
have been proposed that in the reasonable judgment of Purchaser could reasonably
have any such effect;


(h)           Intentionally omitted


(i)            All fees and expenses due and payable by the Company on or prior
to the Closing Date shall have been paid;


(j)            The Company Corporate Documents and the Subsidiary Corporate
Documents, if any, shall be in full force and effect and no term or condition
thereof shall have been amended, waived or otherwise modified without the prior
written consent of Purchaser;


(k)           There shall have occurred no material adverse change in the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Company or any Subsidiary not disclosed in the
SEC Reports ;


(l)            There shall exist no action, suit, investigation, litigation or
proceeding pending or threatened in any court or before any arbitrator or
governmental instrumentality that challenges the validity of or purports to
affect this Agreement or any other Transaction Agreement, or other transaction
contemplated hereby or thereby or that could reasonably be expected to have a
Material Adverse Effect, or any material adverse effect on the enforceability of
the Transaction Agreements or the Securities or the rights of the holders of the
Securities or Purchaser hereunder;


(m)           Purchaser shall have confirmed the receipt of the Convertible
Bridge Notes to be issued, duly executed by the Company in the denominations and
registered in the name of Purchaser;


(n)           There shall not have occurred any disruption or adverse change in
the financial or capital markets generally, or in the market for the Common
Stock (including but not limited to any suspension or delisting), which
Purchaser reasonably deems material in connection with the purchase of the
Securities;
 
 
Page 23

--------------------------------------------------------------------------------

 
 
(o)           Immediately before and after the Closing Date, no Default or Event
of Default shall have occurred and be continuing;
 
(p)           Purchaser shall have received all other opinions, resolutions,
certificates, instruments, agreements or other documents as they shall
reasonably request;


6.2            Conditions to the Company’s Obligations.  The obligations of the
Company to issue and sell the Securities to Purchaser pursuant to this Agreement
are subject to the satisfaction, at or prior to any Closing Date, of the
following conditions:


(a)           The representations and warranties of Purchaser contained herein
shall be true and correct in all material respects on the Closing Date and
Purchaser shall have performed and complied in all material respects with all
agreements required by this Agreement to be performed or complied with by
Purchaser at or prior to the Closing Date;


(b)           The issue and sale of the Securities by the Company shall not be
prohibited by any applicable law, court order or governmental regulation;


(c)           Receipt by the Company of duly executed counterparts of this
Agreement signed by Purchaser;


(d)           The Company shall have received payment of Purchase Price, less
the Expense Reimbursement Fee.


(e)           The Company shall have received all governmental, shareholders and
third party consents and approvals necessary or desirable in connection with the
issuance and sale of the Securities and the consummation of the transactions
contemplated by the Transaction Agreements.




ARTICLE 7.  AFFIRMATIVE COVENANTS


The Company hereby agrees that, from and after the date hereof for so long as a
majority in interest in the original principal amount of the Convertible Bridge
Notes remain outstanding (unredeemed or unconverted) and for the benefit of
Purchaser:


7.1            Information.  The Company will deliver, or make available to each
holder of the Convertible Bridge Notes:


(a)           When the Company’s 10Q or 10K is filed, a copy of the Company’s
balance sheet and income statements all as prepared in accordance with GAAP;


 
Page 24

--------------------------------------------------------------------------------

 


(b)           within two (2) days after any officer of the Company obtains
knowledge of a Default or Event of Default, or that any Person has given any
notice or taken any action with respect to a claimed Default hereunder, a
certificate of the chief financial officer of the Company setting forth the
details thereof and the action which the Company is taking or proposed to take
with respect thereto;


(c)           promptly upon the mailing thereof to the shareholders of the
Company generally, copies of all financial statements, reports and proxy
statements so mailed and any other document generally distributed to
shareholders;


(d)           at least two (2) Business Days prior to the consummation of any
Financing or other event requiring a repayment of the Convertible Bridge Notes
under Section 3.4, notice thereof together with a summary of all material terms
thereof and copies of all documents and instruments associated therewith;


(e)           notice promptly upon the occurrence of any event by which the
Reserved Amount becomes less than the sum of (i) 1.5 times the maximum number of
Conversion Shares issuable pursuant to the Transaction Agreements; and


(f)           Unless otherwise disclosed in the SEC Reports in existence as of
the date hereof or updated or supplemented following consummation of this
transaction, and promptly following the commencement thereof, a notice and a
description in reasonable detail of any litigation or proceeding to which the
Company or any Subsidiary is a party in which the amount involved is $75,000 or
more and not covered by insurance or in which injunctive or similar relief is
sought.


7.2            Payment of Obligations.  The Company will, and will cause each
Subsidiary to, pay and discharge, at or before maturity, all their respective
material obligations, including, without limitation, tax liabilities, except
where the same may be contested in good faith by appropriate proceedings and
will maintain, in accordance with GAAP, appropriate reserves for the accrual of
any of the same.


7.3            Maintenance of Property.  The Company will, and will cause each
Subsidiary to, keep all material property used and necessary in its business in
good working order and condition, ordinary wear and tear excepted.


7.4            Maintenance of Existence.  The Company will, and will cause each
Subsidiary to, continue to engage in business of the same general type as now
conducted by the Company and such Subsidiaries, and will preserve, renew and
keep in full force and effect its respective corporate existence and their
respective material rights, privileges and franchises necessary or desirable in
the normal conduct of business.
 
 
Page 25

--------------------------------------------------------------------------------

 
 
7.5            Compliance with Laws.  The Company will, and will cause each
Subsidiary to, comply, in all material respects, with all federal, state,
municipal, local or foreign applicable laws, ordinances, rules, regulations,
municipal by-laws, codes and requirements of governmental authorities
(including, without limitation, Environmental Laws and ERISA and the rules and
regulations thereunder) except (i) where compliance therewith is contested in
good faith by appropriate proceedings or (ii) where non-compliance therewith
could not reasonably be expected, in the aggregate, to have a material adverse
effect on the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Company or such Subsidiary.


7.6            Inspection of Property, Books and Records.  The Company will, and
will cause each Subsidiary to, keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions in
relation to their respective businesses and activities; and will permit, during
normal business hours, and with reasonable advance notice, Purchaser’
Representative or an affiliate thereof, as representatives of Purchaser, to
visit and inspect any of their respective properties (provided the Purchaser or
its representatives comply with the Company’s rules and regulations regarding
visits to mining sites, and that the Purchaser assume the risk of such visits
and indemnify the Company from any losses or damages therefrom), and upon
reasonable prior notice, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective executive officers and independent public
accountants (and by this provision the Company authorizes its independent public
accountants to disclose and discuss with Purchaser the affairs, finances and
accounts of the Company and its Subsidiaries in the presence of a representative
of the Company; provided, however, that such discussions will not result in any
unreasonable expense to the Company, without Company consent), all at such
reasonable times.


7.7            Investment Company Act.  The Company will not be or become an
open-end investment trust, unit investment trust or face-amount certificate
company that is or is required to be registered under Section 8 of the
Investment Company Act of 1940, as amended.


7.8            Use of Proceeds.  The proceeds from the issuance and sale of the
Convertible Bridge Notes by the Company shall be used as working capital.  None
of the proceeds from the issuance and sale of the Convertible Bridge Notes by
the Company pursuant to this Agreement will be used directly or indirectly for
the purpose, whether immediate, incidental or ultimate, of purchasing or
carrying any “margin stock” within the meaning of Regulation G of the Board of
Governors of the Federal Reserve System.


7.9             Compliance with Terms and Conditions of Material Contracts.  The
Company will, and will cause each Subsidiary to, comply, in all respects, with
all terms and conditions of all material contracts to which it is subject.
 
 
Page 26

--------------------------------------------------------------------------------

 
 
7.10          Intentionally Omitted


7.11          Transfer Agent Instructions.  Upon receipt of a Notice of
Conversion the Company shall immediately and irrevocably direct the Company's
transfer agent to issue certificates, registered in the name of Purchaser or its
nominee, for the Conversion Shares, in such amounts as specified from time to
time by Purchaser to the Company upon proper conversion of the Convertible
Bridge Notes.  Upon conversion of any Convertible Bridge Notes in accordance
with their terms, the Company will cause its transfer agent to issue one or more
certificates representing shares of Common Stock in such name or names and in
such denominations specified by a Purchaser in a Notice of Conversion. The
Conversion Shares issued as a result of a Conversion by the Purchaser are
required to be transferred by the Depository Trust Company‘s (“DTC”)
Deposit/Withdraw at Custodian (“DWAC”) system. The Company further warrants and
agrees that no instructions other than these instructions have been or will be
given to its transfer agent.  Nothing in this Section 7.11 shall affect in any
way a Purchaser’s obligation to comply with all securities laws applicable to
Purchaser upon resale of such shares of Common Stock, including any prospectus
delivery requirements.


7.12          Intentionally Omitted.


7.13          Form D; Blue Sky Laws.  The Company agrees to file a “Form D” with
respect to the Securities as required under Regulation D of the Securities Act
and to provide a copy thereof to Purchaser promptly after such filing.  The
Company represents that no Blue Sky law filings are necessary to effect the sale
of the Securities to the Purchaser.




ARTICLE 8.  NEGATIVE COVENANTS


The Company hereby agrees that after the date hereof for so long a majority in
interest of the original principal amount of the Convertible Bridge Notes remain
outstanding (unredeemed or unconverted) and for the benefit of Purchaser:


8.1            Transactions with Affiliates.  The Company and each Subsidiary
will not, directly or indirectly, pay any funds to or for the account of, make
any investment (whether by acquisition or stock or indebtedness, by loan,
advance, transfer of property, guarantee or other agreement to pay, purchase or
service, directly or indirectly, and Debt, or otherwise) in, lease, sell,
transfer or otherwise dispose of any assets, tangible or intangible, to, or
participate in, or effect any transaction in connection with any joint
enterprise or other joint arrangement with, any Affiliate, except, (1) pursuant
to those agreements specifically identified in the Company’s public filings, or
on Schedule 8.2 attached hereto and (2) on terms to the Company or such
Subsidiary no less favorable than terms that could be obtained by the Company or
such Subsidiary from a Person that is not an Affiliate of the Company upon
negotiation at arms’ length, as determined in good faith by the Board of
Directors of the Company; provided that no determination of the Board of
Directors shall be required with respect to any such transactions entered into
in the ordinary course of business.


 
Page 27

--------------------------------------------------------------------------------

 
 
8.2            Restrictions on Certain Amendments.  Neither the Company nor any
Subsidiary will waive any provision of, amend, or suffer to be amended, any
provision of such entity’s existing Debt, any Company Corporate Document or
Subsidiary Corporate Document if such amendment, in the Company’s reasonable
judgment, would materially adversely affect Purchaser or the holders of the
Securities without the prior written consent of Purchaser.


8.3            Intentionally Omitted.


8.4            Limitation on Stock Repurchases.  Except as otherwise set forth
in the Convertible Bridge Notes, and provided that the majority of original
principal amount of said Notes remains outstanding, the Company shall not
redeem, repurchase or otherwise acquire (whether for cash or in exchange for
property or other securities or otherwise) any shares of capital stock of the
Company or any warrants, rights or options to purchase or acquire any such
shares.


ARTICLE 9.  RESTRICTIVE LEGENDS


9.1            Restrictions on Transfer.  From and after their respective dates
of issuance, none of the Securities shall be transferable except upon the
conditions specified in this Article IX, which conditions are intended to ensure
compliance with the provisions of the Securities Act in respect of the Transfer
of any of such Securities or any interest therein.  Each Purchaser will use its
best efforts to cause any proposed transferee of any Securities held by it to
agree to take and hold such Securities subject to the provisions and upon the
conditions specified in this Article IX.


9.2            Legends.   The Conversion Shares shall be considered "legended"
and/or "restricted" within the meaning of this Agreement and the Transaction
Agreements. The Purchaser agrees to the imprinting, so long as is required by
this Section, of a legend on any of the Securities in the following form:
 
“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER AN EXEMPTION TO SAID
ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. IN
ADDITION, A SECURITIES PURCHASE AGREEMENT, DATED AS OF THE DATE HEREOF, A COPY
OF WHICH MAY BE OBTAINED FROM THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICE,
CONTAINS CERTAIN ADDITIONAL AGREEMENTS AMONG THE PARTIES, INCLUDING, WITHOUT
LIMITATION, PROVISIONS WHICH (A) LIMIT THE CONVERSION RIGHTS OF THE HOLDER, (B)
SPECIFY VOLUNTARY AND MANDATORY REPAYMENT, PREPAYMENT AND REDEMPTION RIGHTS AND
OBLIGATIONS AND (C) SPECIFY EVENTS OF DEFAULT FOLLOWING WHICH THE REMAINING
BALANCE DUE AND OWING HEREUNDER MAY BE ACCELERATED.”
 
 
Page 28

--------------------------------------------------------------------------------

 

Further, Certificates evidencing the Conversion Shares shall not contain any
legend (including the legend set forth in this Section 9: (i) while a
Registration Statement covering the resale of such security is effective under
the Securities Act, or (ii) if such legend is not required under applicable
requirements of the Securities Act.  If required by the Transfer Agent to effect
the removal of the legend hereunder, the Company shall cause its counsel to
issue a legal opinion to the Transfer Agent immediately after the date on which
the applicable holder of Conversion Shares effects a conversion or sells such
securities pursuant to Rule 144.  If all or any portion of a Note is converted
at a time when there is an effective registration statement to cover the resale
of the Conversion Shares, or if such legend is not otherwise required under
applicable requirements of the Securities Act, then the Conversion Shares shall
be issued free of all legends.  The Company agrees that at such time as the
legend is no longer required under this Section 9, it will, no later than three
Trading Days following the delivery by a Purchaser to the Company or the
Transfer Agent of a certificate representing Conversion Shares, as applicable,
issued with a restrictive legend, together with any reasonably required
certifications to document compliance with Rule 144, (the “Legend Removal
Date”), instruct the Transfer Agent to deliver or cause to be delivered to the
Purchaser a certificate representing the shares that is free from all
restrictive and other legends.  The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section.  Certificates for Conversion Shares
subject to legend removal hereunder shall be transmitted by the Transfer Agent
to the Purchaser by crediting the account of the Purchaser’s broker with the
Depository Trust Company System as directed by the Purchaser.


9.3            Notice of Proposed Transfers.  Prior to any proposed Transfer of
the Securities (other than a Transfer (i) registered or exempt from registration
under the Securities Act, (ii) to an  affiliate of a Purchaser which is an
“accredited investor” within the meaning of Rule 501(a) under the Securities
Act, provided that any such transferee shall agree to be bound by the terms of
this Agreement, or (iii) to be made in reliance on Rule 144 under the Securities
Act), the holder thereof shall give written notice to the Company of such
holder’s intention to effect such Transfer, setting forth the manner and
circumstances of the proposed Transfer, which shall be accompanied by (a) an
opinion of counsel reasonably acceptable to the Company, confirming that such
transfer does not give rise to a violation of the Securities Act, (B)
representation letters in form and substance reasonably satisfactory to the
Company to ensure compliance with the provisions of the Securities Act and (C)
letters in form and substance reasonably satisfactory to the Company from each
such transferee stating such transferee’s agreement to be bound by the terms of
this Agreement.  Such proposed Transfer may be effected only if the Company
shall have received such notice of transfer, opinion of counsel, representation
letters and other letters referred to in the immediately preceding sentence,
whereupon the holder of such Securities shall be entitled to Transfer such
Securities in accordance with the terms of the notice delivered by the holder to
the Company.
 
 
Page 29

--------------------------------------------------------------------------------

 
 
ARTICLE 10.  ADDITIONAL AGREEMENTS AMONG THE PARTIES


10.1          Liquidated Damages.


(a)           The Company shall cause its transfer agent to, issue and deliver
shares of Common Stock consistent with Section 7.11 hereof within three (3)
Trading Days of delivery of a proper Notice of Conversion (the “Deadline”) to
Purchaser (or any party receiving Securities by transfer from Purchaser) at the
address of Purchaser set forth in the Notice of Conversion.  The Company
understands that a delay in the issuance of such certificates after the Deadline
could result in economic loss to Purchaser.


(b)           Without in any way limiting Purchaser’s right to pursue other
remedies, including actual damages and/or equitable relief, the Company agrees
that if, delivery of the Conversion Shares is more than one (1) Business Day
after the Deadline (other than a failure due to the circumstances described in
Section 4.3 of the Convertible Bridge Notes, which failure shall be governed by
such Section) the Company shall pay to Purchaser, as liquidated damages and not
as a penalty, $500 for each $50,000 of Convertible Bridge Notes then outstanding
per day in cash, for each of the first ten (10) days beyond the Deadline, and
$1,000 for each $50,000 of Convertible Bridge Notes then outstanding per day in
cash for each day thereafter that the Company fails to deliver such Common
Stock.  Such cash amount shall be paid to Purchaser by the last day of the
calendar week following the week in which it has accrued or, at the option of
Purchaser (by written notice to the Company by the first day of the week
following the week in which it has accrued), shall be added to the principal
amount of the Convertible Bridge Note (if then outstanding) payable to
Purchaser, in which event interest shall accrue thereon in accordance with the
terms of the Convertible Bridge Notes and such additional principal amount shall
be convertible into Common Stock in accordance with the terms of the Convertible
Bridge Notes.






10.2          Conversion Notice.  The Company agrees that, in addition to any
other remedies which may be available to Purchaser, including, but not limited
to, the remedies available under Section 10.1, in the event the Company fails
for any reason (other than as a result of actions taken by a Purchaser in breach
of this Agreement) to effect delivery to a Purchaser of certificates with or
without restrictive legends as contemplated by Article IX representing the
shares of Common Stock on or prior to the Deadline after proper conversion of
any Convertible Bridge Notes, Purchaser will be entitled, if prior to the
delivery of such certificates, to revoke the Notice of Conversion, by delivering
a notice to such effect to the Company whereupon the Company and Purchaser shall
each be restored to their respective positions immediately prior to delivery of
such Notice of Conversion.
 
 
Page 30

--------------------------------------------------------------------------------

 
 
10.3          Conversion Limit.  Notwithstanding the conversion rights under the
Convertible Bridge Notes, unless Purchaser delivers a waiver in accordance with
the immediately following sentence, in no event shall Purchaser be entitled to
convert any portion of the Convertible Bridge Notes, in excess of that portion
of the Convertible Bridge Notes, as applicable, of which the sum of (i) the
number of shares of Common Stock beneficially owned by Purchaser and its
Affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Convertible Bridge
Note or other Derivative Securities convertible into or exchangeable for shares
of Common Stock which contain a limitation similar to that set forth in this
Section 10.3), and (ii) the number of shares of Common Stock issuable upon the
conversion of the portion of the Convertible Bridge Note with respect to which
this determination is being made, would result in beneficial ownership by
Purchaser and its Affiliates of more than 9.99% of the outstanding shares of
Common Stock.  For purposes of Section 10.3(i) beneficial ownership shall be
determined in accordance with Rule 13d-3 of the Exchange Act and Regulations 13
D-G thereunder, except as otherwise provided in this Section 10.3.  The
foregoing limitation shall not apply and shall be of no further force or effect
(i) immediately preceding and upon the occurrence of any voluntary or mandatory
redemption or repayment transaction described herein or in the Convertible
Bridge Notes, (ii) immediately preceding and upon any Sale Event, (iii) on the
Maturity Date or (iv) following the occurrence of any Event of Default which is
not cured for a period of ten (10) calendar days.
 
 
10.4         Mandatory Registration.


(a)           The Company shall prepare and file on or before the 30th day
following the date hereof (the “Filing Date”) a registration statement (the
“Registration Statement”) covering the resale of the Conversion Shares on Form
S-1, S-3 or such other appropriate registration form of the Commission as shall
permit the disposition of Conversion Shares in accordance with the intended
method or methods of disposition specified herein. Subject to the limitations
imposed by the SEC in accordance with Rule 415, the Purchaser shall have the
right to sell the Conversion Shares under the Registration Statement. The
Company shall use its best efforts to cause the Registration Statement to be
declared effective by the Commission on the earlier of (i) 90 days of the
Closing Date, (ii) five days following the receipt of a “No Review” Letter from
the Commission or (iii) the first day following the day the Commission
determines the Registration Statement eligible to be declared effective (the
‘Required Effectiveness date”).  The Company shall pay all expenses of
registration (other than underwriting fees and discounts, if any, in respect of
Registrable Securities offered and sold under each registration statement by
Purchaser).
 
 
Page 31

--------------------------------------------------------------------------------

 
 
If the Registration Statement is not declared effective by the Commission by the
Required Effectiveness Date, the Company shall  (a) Redeem the Convertible
Bridge Notes in Cash, or (b) pay to Purchaser, as liquidated damages and not as
a penalty, an amount equal to 2% of the outstanding principal amount of the
Convertible Bridge Notes, prorated, for each 30 day period after the Required
Effective Date the Registration Statement is not declared effective by the
Commission, which amount will be increased to 3% of the outstanding principal
amount of the Convertible Bridge Notes in the event that the Registration
Statement is not declared effective by the Commission within 120 days of the
Required Effective Date. Accrual of Liquidated damages for Registration Default
will terminate on the on the 181st day following the Closing Date hereof.


(b)           At the option of the Purchaser, any such liquidated damages shall
be paid in cash or Common Stock by the Company to Purchaser by wire transfer in
immediately available funds or via DWAC on the last day of each calendar week
following the event requiring its payment.


(c)           If, following the declaration of effectiveness of the Registration
Statement or the Subsequent Registration Statement, such registration statement
(or any prospectus or supplemental prospectus contained therein) shall cease to
be effective for any reason (including but not limited to the occurrence of any
event that results in any prospectus or supplemental prospectus containing an
untrue statement of a material fact or omitting a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading), the Company fails
to file required amendments to the Registration Statement or Subsequent
Registration Statement in order to allow the Purchaser to exercise its rights to
receive unrestricted, unlegended, freely tradeable shares of Common Stock, or if
for any reason there are insufficient shares of such shares of Common Stock
registered under the then current Registration Statement or Subsequent
Registration Statement to effect full conversion of the Convertible Bridge Notes
(a "Registration Default"), the Company shall immediately take all necessary
steps to cause the Registration Statement or Subsequent Registration Statement
to be amended or supplemented so as to cure such Registration Default.  Failure
by the Company to cure a Registration Default within fifteen (15) business days
shall result in the Company paying to Purchaser liquidated damages at the rate
of $5,000 per day from the date of such Registration Default until the
Registration Default is cured.




ARTICLE 11.  ADJUSTMENT OF FIXED PRICE


11.1          Reorganization.  The Conversion Price (the “Fixed Prices”) shall
be adjusted, as applicable, as hereafter provided.
 
 
Page 32

--------------------------------------------------------------------------------

 
 
11.2          Share Reorganization.  If and whenever the Company shall:


(i)             subdivide the outstanding shares of Common Stock into a greater
number of shares;


(ii)            consolidate the outstanding shares of Common Stock into a
smaller number of shares;


(iii)           issue Common Stock or securities convertible into or
exchangeable for shares of Common Stock as a stock dividend to all or
substantially all the holders of Common Stock; or


(iv)           make a distribution on the outstanding Common Stock to all or
substantially all the holders of Common Stock payable in Common Stock or
securities convertible into or exchangeable for Common Stock; any of such events
being herein called a “Share Reorganization,” then in each such case the
applicable Fixed Price shall be adjusted, effective immediately after the record
date at which the holders of Common Stock are determined for the purposes of the
Share Reorganization or, if no record date is fixed, the effective date of the
Share Reorganization, by multiplying the applicable Fixed Price in effect on
such record or effective date, as the case may be, by a fraction of which:


(v)           the numerator shall be the number of shares of Common Stock
outstanding on such record or effective date (without giving effect to the
transaction); and


(vi)           the denominator shall be the number of shares of Common Stock
outstanding after giving effect to such Share Reorganization, including, in the
case of a distribution of securities convertible into or exchangeable for shares
of Common Stock, the number of shares of Common Stock that would have been
outstanding if such securities had been converted into or exchanged for Common
Stock on such record or effective date.




11.3          Special Distribution.  If and whenever the Company shall issue or
distribute to all or substantially all the holders of Common Stock:


(i)             shares of the Company of any class, other than Common Stock;

 
(ii)            rights, options or warrants; or


(iii)           any other assets (excluding cash dividends and equivalent
dividends in shares paid in lieu of cash dividends in the ordinary course);


 
Page 33

--------------------------------------------------------------------------------

 
 
(iv)           pro rata to the record holders of any class of Common Stock, then
the Holder of this Note will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which such Holder could
have acquired if such Holder had held the number of shares of Common Stock
acquirable upon complete conversion of this Note (without regard to any
limitations on conversion contained herein) immediately before the date on which
a record is taken for the grant, issuance or sale of such Purchase Rights or, if
no such record is taken, the date as of which the record holders of Common Stock
are to be determined for the grant, issue or sale of such Purchase Rights
 
11.4          Capital Reorganization.  If and whenever there shall occur:


(i)             a reclassification or redesignation of the shares of Common
Stock or any change of the shares of Common Stock into other shares, other than
in a Share Reorganization;


(ii)            a consolidation, merger or amalgamation of the Company with, or
into another body corporate; or


(iii)           the transfer of all or substantially all of the assets of the
Company to another body corporate;


(any such event being herein called a “Capital Reorganization”), then in each
such case the holder who exercises the right to convert Convertible Bridge Notes
after the effective date of such Capital Reorganization shall be entitled to
receive and shall accept, upon the exercise of such right, in lieu of the number
of shares of Common Stock to which such holder was theretofore entitled upon the
exercise of the conversion privilege, the aggregate number of shares or other
securities or property of the Company or of the body corporate resulting from
such Capital Reorganization that such holder would have been entitled to receive
as a result of such Capital Reorganization if, on the effective date thereof,
such holders had been the holder of the number of shares of Common Stock to
which such holder was theretofore entitled upon conversion; provided, however,
that no such Capital Reorganization shall be consummated in effect unless all
necessary steps shall have been taken so that such holders shall thereafter be
entitled to receive such number of shares or other securities of the Company or
of the body corporate resulting from such Capital Reorganization, subject to
adjustment thereafter in accordance with provisions the same, as nearly as may
be possible, as those contained above.
 
 
11.5          Adjustment Rules. The following rules and procedures shall be
applicable to adjustments made in this Article XI:


 
Page 34

--------------------------------------------------------------------------------

 
 
(a)           no adjustment in the applicable Fixed Price shall be required
unless such adjustment would result in a change of at least 1% in the applicable
Fixed Price then in effect, provided, however, that any adjustments which, but
for the provisions of this clause would otherwise have been required to be made,
shall be carried forward and taken into account in any subsequent adjustment;


(b)           if any event occurs of the type contemplated by the adjustment
provisions of this Article XI but not expressly provided for by such provisions,
the Company will give notice of such event as provided herein, and the Company’s
board of directors will make an appropriate adjustment in the Fixed Price so
that the rights of the holders of the applicable Security shall not be
diminished by such event; and


(c)           if a dispute shall at any time arise with respect to any
adjustment of the applicable Fixed Price, such dispute shall be conclusively
determined by a firm of independent chartered accountants selected by the
Purchaser and any such determination shall be binding upon the Company and
Purchaser.


11.6          Certificate as to Adjustment.  The Company shall from time to time
promptly after the occurrence of any event which requires an adjustment in the
applicable Fixed Price deliver to Purchaser a certificate specifying the nature
of the event requiring the adjustment, the amount of the adjustment necessitated
thereby, the applicable Fixed Price after giving effect to such adjustment and
setting forth, in reasonable detail, the method of calculation and the facts
upon which such calculation is based.


11.7          Notice to Holders.  If the Company shall fix a record date for:


(a)           Any Share Reorganization (other than the subdivision of
outstanding Common Stock into a greater number of shares or the consolidation of
outstanding Common Stock into a smaller number of shares),


(b)           any Special Distribution,


(c)           any Capital Reorganization (other than a reclassification or
redesignation of the Common Stock into other shares),


(d)           Sale Event; or


(e)           any cash dividend,


The Company shall, not less than 10 days prior to such record date or, if no
record date is fixed, prior to the effective date of such event, give to
Purchaser notice of the particulars of the proposed event or the extent that
such particulars have been determined at the time of giving the notice.


 
Page 35

--------------------------------------------------------------------------------

 


ARTICLE 13.  EVENTS OF DEFAULT


13.1          Events of Default.   If one or more of the following events (each
an “Event of Default”) shall have occurred and be continuing:


(a)           failure by the Company to pay or repay when due, all or any part
of the principal on any of the Convertible Bridge Notes (whether by virtue of
the agreements specified in this Agreement or the Convertible Bridge Notes);


(b)           failure by the Company to pay (i) within five (5) Business Days of
the due date thereof any interest on any Convertible Bridge Notes or (ii) within
five (5) Business Days following the delivery of notice to the Company of any
fees or any other amount payable (not otherwise referred to in (a) above or this
clause (b)) by the Company under this Agreement or any other Transaction
Agreement;


(c)           failure by the Company to timely comply with the requirements of
Section 7.11 or 10.1 hereof, which failure is not cured within five (5) Business
Days of such failure;


(d)           failure on the part of the Company to observe or perform any
covenant contained in Section 7.11 or Article VIII of this Agreement;


(e)           failure on the part of the Company to observe or perform any
covenant or agreement contained in any Transaction Agreement (other than those
covered by clauses (a), (b), (c), (d) or (e) above) for 30 days from the date of
such occurrence;


(f)           the Registration Statement shall not have been declared effective
by the Commission by the Required Effectiveness Date, or such effectiveness
shall not be maintained for the Registration Maintenance Period, in each case
which results in the Company incurring the Default Fee for a period in excess of
10 days;


(g)           the Company or any Subsidiary has commenced a voluntary case or
other proceeding seeking liquidation, winding-up, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency, moratorium
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or has consented to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or has made a general assignment for
the benefit of creditors, or has failed generally to pay its debts as they
become due, or has taken any corporate action to authorize any of the foregoing;


 
Page 36

--------------------------------------------------------------------------------

 
 
(h)           an involuntary case or other proceeding has been commenced against
the Company or any Subsidiary seeking liquidation, winding-up, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency,
moratorium or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
60 days, or an order for relief has been entered against the Company or any
Subsidiary under the federal bankruptcy laws as now or hereafter in effect;


(i)            any representation, warranty, certification or statement made by
the Company in any Transaction Agreement or which is contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with any Transaction Agreement shall prove to have been
untrue in any material respect when made.


Then, and in every such occurrence, Purchaser may, with respect to an Event of
Default specified in paragraphs (a) or (b), and the Majority Holders may, with
respect to any other Event of Default, by notice to the Company, declare the
Convertible Bridge Notes to be, and the Convertible Bridge Notes shall thereon
become immediately due and payable; provided that in the case of any of the
Events of Default specified in paragraph (j) or (k) above with respect to the
Company or any Subsidiary, then, without any notice to the Company or any other
act by Purchaser, the entire amount of the Convertible Bridge Notes shall become
immediately due and payable, provided, further, if any Event of Default has
occurred and is continuing, and irrespective of whether any Convertible Bridge
Note has been declared immediately due and payable hereunder, any Purchaser of
Convertible Bridge Notes may proceed to protect and enforce the rights of
Purchaser by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Convertible Bridge Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise, and provided further, in the case of any
Event of Default, the amount declared due and payable on the Convertible Bridge
Notes shall be the Formula Price thereof.


13.2          Powers and Remedies Cumulative.  No right or remedy herein
conferred upon or reserved to Purchaser is intended to be exclusive of any other
right or remedy, and every right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or now hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.  Every power and remedy given by the Convertible Bridge Notes
or by law may be exercised from time to time, and as often as shall be deemed
expedient, by Purchaser.
 
 
Page 37

--------------------------------------------------------------------------------

 
 
ARTICLE 14.  MISCELLANEOUS


14.1             Notices.  All notices, demands and other communications to any
party hereunder shall be in writing (including facsimile, email or similar
writing) and shall be given to such party at its address set forth on the
signature pages hereof, or such other address as such party may hereafter
specify for the purpose to the other parties.  Each such notice, demand or other
communication shall be effective (i) if given by telecopy, when such telecopy is
transmitted to the telecopy number specified on the signature page hereof, (ii)
if given by mail, four days after such communication is deposited in the mail
with first class postage prepaid, addressed as aforesaid or (iii) if given by
any other means, when delivered at the address specified in or pursuant to this
Section.


14.2          No Waivers; Amendments.


(a)           No failure or delay on the part of any party in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.


(b)           Any provision of this Agreement may be amended, supplemented or
waived if, but only if, such amendment, supplement or waiver is in writing and
is signed by the Company and the Majority Holders; provided, that without the
consent of each holder of any Convertible Bridge Note affected thereby, an
amendment or waiver may not (a) reduce the aggregate principal amount of
Convertible Bridge Notes whose holders must consent to an amendment or waiver,
(b) reduce the rate or extend the time for payment of interest on any
Convertible Bridge Note, (c) reduce the principal amount of or extend the stated
maturity of any Convertible Bridge Note or (d) make any Convertible Bridge Note
payable in money or property other than as stated in such Convertible Bridge
Note.  In determining whether the holders of the requisite principal amount of
Convertible Bridge Notes have concurred in any direction, consent, or waiver as
provided in any Transaction Agreement, Convertible Bridge Notes which are owned
by the Company or any other obligor on or guarantor of the Convertible Bridge
Notes, or by any Person Controlling, Controlled by, or under common Control with
any of the foregoing, shall be disregarded and deemed not to be outstanding for
the purpose of any such determination; and provided further that no such
amendment, supplement or waiver which affects the rights of Purchaser and their
affiliates otherwise than solely in their capacities as holders of Convertible
Bridge Notes shall be effective with respect to them without their prior written
consent.
 
 
Page 38

--------------------------------------------------------------------------------

 
 
14.3          Indemnification.


(a)        The Company agrees to indemnify and hold harmless Purchaser, its
Affiliates, and each Person, if any, who controls Purchaser, or any of its
Affiliates, within the meaning of the Securities Act or the Exchange Act (each,
a “Controlling Person”), and the respective partners, agents, employees,
officers and Directors of Purchaser, their Affiliates and any such Controlling
Person (each an “Indemnified Party”) and collectively, the “Indemnified
Parties”), from and against any and all losses, claims, damages, liabilities and
expenses (including, without limitation and as incurred, reasonable costs of
investigating, preparing or defending any such claim or action, whether or not
such Indemnified Party is a party thereto, provided that the Company shall not
be obligated to advance such costs to any Indemnified Party other than Purchaser
unless it has received from such Indemnified Party an undertaking to repay to
the Company the costs so advanced if it should be determined by final judgment
of a court of competent jurisdiction that such Indemnified Party was not
entitled to indemnification hereunder with respect to such costs) which may be
incurred by such Indemnified Party in connection with any investigative,
administrative or judicial proceeding brought or threatened that relates to or
arises out of, or is in connection with any activities contemplated by any
Transaction Agreement or any other services rendered in connection herewith;
provided that the Company will not be responsible for any claims, liabilities,
losses, damages or expenses that are determined by final judgment of a court of
competent jurisdiction to result from such Indemnified Party’s gross negligence,
willful misconduct or bad faith.


(b)           If any action shall be brought against an Indemnified Party with
respect to which indemnity may be sought against the Company under this
Agreement, such Indemnified Party shall promptly notify the Company in writing
and the Company, at its option, may, assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party and
payment of all reasonable fees and expenses.  The failure to so notify the
Company shall not affect any obligations the Company may have to such
Indemnified Party under this Agreement or otherwise unless the Company is
materially adversely affected by such failure.  Such Indemnified Party shall
have the right to employ separate counsel in such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party, unless (i) the Company has failed to assume
the defense and employ counsel or (ii) the named parties to any such action
(including any impleaded parties) include such Indemnified Party and the
Company, and such Indemnified Party shall have been advised by counsel that
there may be one or more legal defenses available to it which are different from
or additional to those available to the Company, in which case, if such
Indemnified Party notifies the Company in writing that it elects to employ
separate counsel at the expense of the Company, the Company shall not have the
right to assume the defense of such action or proceeding on behalf of such
Indemnified Party, provided, however, that the Company shall not, in connection
with any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be responsible hereunder for the
reasonable fees and expenses of more than one such firm of separate counsel, in
addition to any local counsel, which counsel shall be designated by
Purchaser.  The Company shall not be liable for any settlement of any such
action effected without the written consent of the Company (which shall not be
unreasonably withheld) and the Company agrees to indemnify and hold harmless
each Indemnified Party from and against any loss or liability by reason of
settlement of any action effected with the consent of the Company.  In addition,
the Company will not, without the prior written consent of Purchaser, settle or
compromise or consent to the entry of any judgment in or otherwise seek to
terminate any pending or threatened action, claim, suit or proceeding in respect
to which indemnification or contribution may be sought hereunder (whether or not
any Indemnified Party is a party thereto) unless such settlement, compromise,
consent or termination includes an express unconditional release of Purchaser
and the other Indemnified Parties, satisfactory in form and substance to
Purchaser, from all liability arising out of such action, claim, suit or
proceeding.

 
 
Page 39

--------------------------------------------------------------------------------

 
 
(c)           If for any reason the foregoing indemnity is unavailable
(otherwise than pursuant to the express terms of such indemnity) to an
Indemnified Party or insufficient to hold an Indemnified Party harmless, then in
lieu of indemnifying such Indemnified Party, the Company shall contribute to the
amount paid or payable by such Indemnified Party as a result of such claims,
liabilities, losses, damages, or expenses (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and by Purchaser on the other from the transactions contemplated by this
Agreement or (ii) if the allocation provided by clause (i) is not permitted
under applicable law, in such proportion as is appropriate to reflect not only
the relative benefits received by the Company on the one hand and Purchaser on
the other, but also the relative fault of the Company and Purchaser as well as
any other relevant equitable considerations.  Notwithstanding the provisions of
this Section 13.3, the aggregate contribution of all Indemnified Parties shall
not exceed the amount of interest and fees actually received by Purchaser
pursuant to this Agreement.  It is hereby further agreed that the relative
benefits to the Company on the one hand and Purchaser on the other with respect
to the transactions contemplated hereby shall be determined by reference to,
among other things, whether any untrue or alleged untrue statement of material
fact or the omission or alleged omission to state a material fact related to
information supplied by the Company or by Purchaser and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.


(d)           The indemnification, contribution and expense reimbursement
obligations set forth in this Section 13.3 (i) shall be in addition to any
liability the Company may have to any Indemnified Party at common law or
otherwise; (ii) shall survive the termination of this Agreement and the other
Transaction Agreements and the payment in full of the Convertible Bridge Notes
and (iii) shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of Purchaser or any other Indemnified Party.


 
Page 40

--------------------------------------------------------------------------------

 
 
14.4          Expenses:  Documentary Taxes. The Company agrees to pay to Global
Capital Advisors, Inc. (“GCA”) an expense and closing fee of $15,000.00 (the
“Expense Reimbursement Fee”), as set forth herein, in full satisfaction of all
obligations of the Company to Purchaser and its agents in connection with the
negotiation and preparation of the Transaction Agreements, relevant due
diligence, and fees and disbursements of legal counsel. GCA acknowledges that
upon the execution of the Terms Sheet the Company paid $7,500.00 to GCA for
document preparation and due diligence. At Closing the Company will pay the
balance of $7,500.00 for legal expenses. In addition, the Company agrees to pay
any and all stamp, transfer and other similar taxes, assessments or charges
payable in connection with the execution and delivery of any Transaction
Agreement or the issuance of the Securities to Purchaser, excluding their
assigns.


14.5          Payment.  The Company agrees that, so long as Purchaser shall own
any Convertible Bridge Notes purchased by it from the Company hereunder, the
Company will make payments to Purchaser of all amounts due thereon by wire
transfer by 4:00 P.M. (E.S.T.).


14.6          Successors and Assigns.  This Agreement shall be binding upon the
Company and upon Purchaser and its respective successors and assigns; provided
that the Company shall not assign or otherwise transfer its rights or
obligations under this Agreement to any other Person without the prior written
consent of the Majority Holders.  All provisions hereunder purporting to give
rights to Purchaser and its affiliates or to holders of Securities are for the
express benefit of such Persons and their successors and assigns.


14.7          Brokers.  Except for a fee payable to Carter Terry and Company in
the amount of $20,000, the Company represents and warrants that it has not
employed any broker, finder, financial advisor or investment banker who would be
entitled to any brokerage, finder’s or other fee or commission payable by the
Company or Purchaser in connection with the sale of the Securities.


14.8         Georgia Law; Submission to Jurisdiction; Waiver of Jury Trial;
Appointment of Agent.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF GEORGIA.  EACH PARTY HERETO HEREBY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF GEORGIA AND OF ANY FEDERAL DISTRICT COURT SITTING IN
ATLANTA, GEORGIA FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY TO
THIS AGREEMENT IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN ANY SUCH
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET FORTH HEREIN.  NOTHING HEREIN
SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.  EACH PARTY WAIVES ITS RIGHT TO A TRIAL BY JURY.


 
Page 41

--------------------------------------------------------------------------------

 
 
14.9          Entire Agreement.  This Agreement, the Exhibits or Schedules
hereto, which include the Convertible Bridge Note, set forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. The terms and conditions of all Exhibits and Schedules to
this Agreement are incorporated herein by this reference and shall constitute
part of this Agreement as is fully set forth herein.


14.10        Survival; Severability.  The representations, warranties, covenants
and agreements of the parties hereto shall survive the Closing hereunder. In the
event that any provision of this Agreement becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Agreement
shall continue in full force and effect without said provision; provided that
such severability shall be ineffective if it materially changes the economic
benefit of this Agreement to any party.


14.11        Title and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


14.12        Reporting Entity for the Common Stock.   The reporting entity
relied upon for the determination of the trading price or trading volume of the
Common Stock on any given Trading Day for the purposes of this Agreement and all
Exhibits shall be Bloomberg, L.P. or any successor thereto. The written mutual
consent of the Purchaser and the Company shall be required to employ any other
reporting entity.


14.13        Publicity.   The Company and the Purchaser shall consult with each
other in issuing any press releases or otherwise making public statements with
respect to the transactions contemplated hereby and no party shall issue any
such press release or otherwise make any such public statement without the prior
written consent of the other parties, which consent shall not be unreasonably
withheld or delayed, except that no prior consent shall be required if such
disclosure is required by law or rules or regulations of a stock exchange or
governmental entity, in which such case the disclosing party shall provide the
other parties with prior notice of such public statement.  Notwithstanding the
foregoing, the Company shall not publicly disclose the name of Purchaser without
the prior written consent of Purchaser, except to the extent required by law, in
which case the Company shall provide Purchaser with prior written notice of such
public disclosure.


(Signature Page Follows)


 
Page 42

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers, as of the date first above
written.
 



 
TITAN IRON ORE CORPORATION
             
By:
   
Name:
Andrew Brodkey
 
Title:
CEO
             
Address:
3040 North Campbell Ave., #110
    Tucson, Arizona   85719                          
GCA STRATEGIC INVESTMENT
 
FUND LIMITED
             
By:
 
 
Name:
 
 
Title:
         
Address:
 

 
 
Page 43

--------------------------------------------------------------------------------